 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Motors Corporation and Martin Andrews andDavid Sole. Cases 7-CA-12878, 7-CA-13087, and7-CA- 2954October 20, 1978DECISION AND ORDERBY MEMBERS JENKINS. MURPHY. AND TRUESDALEOn July 27, 1978, Administrative Law Judge Rich-ard L. Denison issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, General Motors Corpo-ration, Detroit, Michigan, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.3APPENDIXNoricE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT supend or otherwise discriminateagainst our employees with regard to the hireand tenure of their employment or any otherterm or condition of employment for engagingin union activity or concerted activity for theirmutual aid or protection, or in any other mannerinterfere with, restrain, or coerce employees inthe exercise of their rights as guaranteed in Sec-tion 7 of the Act.WE WILL NOT instruct employees to stop soli-citing signatures during nonworking time on pe-titions to recall union area committeemen.WE WILL NOT attempt to physically confiscateemployee petitions to recall union area commit-teemen.WE WIL L NOT threaten employees with dis-charge for advising fellow employees of theirright to consult their union area committeemenconcerning filing grievances against the Compa-ny.WE WILL rescind the notices of disciplinarysuspension issued to Bruce Venable on March24, David Sole on March 23 and April 9, andMartin Andrews on March 23 and June 8, 1976,and expunge any references to these suspensionsfrom their personnel files.WE WIL L reimburse Bruce Venable, DavidSole, and Martin Andrews for the pay they lostduring their periods of suspension and makethem whole for any loss of earnings, plus inter-est.GENERAL MOTORS CORPORATIONDECISIONThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard DrOWall Products., Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings,At one point in his Decision the Administrative Law Judge inadvertentlyreferred to April 19, 1976, as the date on which David Sole was accused ofviolating company regulations by sitting on the trunklid of an automobile toperform his work. The record establishes that April 9 is the correct date.2 In the Conclusions of Law section of his Decision, par. 3. the Adminis-trative Law Judge erroneously concluded that Martin Andrews was sus-pended on April 9. 1976. The record establishes that the date this suspensionoccurred was March 23, 1976.The Administrative Law Judge inadvertently failed to conform the no-tice with his recommended Order. We shall correct the notice accordinglySTATEMENT OF THE CASERICHARD L DENISON. Administrative Law Judge: Thiscase was heard at Detroit, Michigan, on August 23 and 24,1977. The charge in Case 7-CA-12878 was filed by MartinD. Andrews on March 30, 1976, and amended February22, 1977. The charges in Cases 7-CA-12954 and 13087were filed by David Sole and Martin D. Andrews, re-spectively, on April 27 and June 15, 1976.' The consoli-dated complaint, issued May 4, 1977, alleges that the Re-spondent violated Section 8(a)(1) and (3) of the Act byinterfering with the efforts of Martin Andrews, David Sole,All dates are in 1976 unless otherwise specified.34 GENERAL MOTORS CORPORATIONand Bruce Venable to solicit signatures, during nonwork-ing time, on a petition to recall their union area committee-man; by suspending Andrews, Sole, and Venable becausethey engaged in union and protected concerted activities;and by threatening Andrews with discharge for advising afellow employee that she had a right to file a grievance.The Respondent's answer denies the allegations of unfairlabor practices alleged in the complaint.Upon the entire record in the case, including my consid-eration of the briefs and my observation of the witnesses, Imake the following:FINDINGS OF FACTI. JURISDICTIONAt all times material herein, the Respondent, GeneralMotors Corporation, a Delaware corporation, has main-tained its principal office and place of business at 3044West Grand Boulevard, Detroit, Michigan. The Respon-dent maintains numerous plants and places of businessthroughout the United States of America, including severalplants in the State of Michigan. The Respondent is, andhas been at all times material herein, engaged in the manu-facture, sale and distribution of automobiles and relatedproducts. The Respondent's Fisher Body Division, Fleet-wood Plant, located in Detroit, Michigan, is the only facil-ity of the Respondent involved in this proceeding. Duringthe calendar year ending December 31, 1976, a representa-tive period, the Respondent in the course and conduct ofits business operations at its Michigan plants, manufac-tured, sold, and distributed products valued in excess of $1million which were shipped directly to points outside theState of Michigan. I find that the Respondent is now, andhas been at all times material herein, an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.II LABOR ORGANIZATIONLocal 15, International Union, United Automobile,Aerospace and Agricultural Implement Workers of Amer-ica (UAW), is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESThe Charging Parties and employee Bruce Venable workon the assembly line of the Respondent's Fisher Body Di-vision, Fleetwood Plant, installing vinyl tops on Cadillacautomobiles. As is readily apparent from the record as awhole, these employees are dissidents of Local 15, Interna-tional Union, United Automobile, Aerospace and Agricul-tural Implement Workers of America (UAW), the lawfullyrecognized collective-bargaining agent. The incidentswhich give rise to the allegations contained in the GeneralCounsel's complaint in this matter involve these employ-ees' dissident and grievance-related activities.Credible background evidence was introduced to showthat during the month of February 1976, Bruce Venableand his working partner, Willie Sharp, began their effortsto obtain a sufficient number of signatures on a petition torecall their union area committeeman Norm Woolum. Thisinitial attempt failed when Foreman Dave West confiscat-ed the petition from the hands of employee Webb inVenable's presence. Venable testified that thereafter, dur-ing the latter part of March, he became involved in circu-lating a second recall petition. On March 17 Venable wasobtaining signatures at the break wagon during the 1:30p.m. break when Foreman Albert G. Walko approachedhim and said that he didn't want Venable petitioning inthat area. Venable left. On the following day, after thebreak buzzer had announced the commencement of break,and after the production line had stopped, Venable enteredWalko's area again and approached employee Guy (Chico)Simmons who was still sitting in a car in which he had justcompleted the installation of a sun shade. Venable's pur-pose in contacting Simmons was to invite him to a party athis home, but as he attempted to hand Simmons a piece ofpaper containing his address and phone number, and be-fore he could declare his purpose, Walko suddenly ap-peared and bumped Venable up against the body of the caras he hastily snatched the paper, stating "Give me the peti-tion." Venable grabbed the paper back from Walko, andwalked away in the direction of his own section, while Wal-ko yelled for him to stop. Venable kept walking until hisforeman, Jim Dex, accompanied by Foreman Claude Caf-fee, instructed him to stop and to pay attention to Walko.Venable was then taken to Labor Relations where, aftertelling his version, the Company offered to drop a pro-posed 30-day suspension for refusing to comply with asupervisor's orders, if Venable would drop his intention tofile a grievance against Walko for pushing him. The matterwas left open for further consideration, but on March 24the suspension was imposed when Venable insisted that hiscommitteeman write the grievance against Walko.Supervisor Albert G. Walko admitted that he had heardrumors that a petition was being circulated around theplant and that he was curious to know what it was thatVenable was handing to "Chico" Simmons, He testifiedthat the production line was moving at the time of theincident, but qualified his testimony by stating that hemight be wrong. According to Walko, the automobile inwhich "Chico" was working was a four-door sedan, andthat he entered the automobile through the rear door andsaid, "Let me have the paper." He denied attempting totake the paper from Venable who immediately left the areaignoring his repeated instructions to stop and talk aboutthe matter. Walko insisted that his curiosity concerningVenable's activities was prompted by a desire to avoid dis-ruptions in his department.Walko's testimony is contradicted significantly by thetestimony of Kotan Supervisor Dex, and by Chico Sim-mons, who appeared as a witness for both the Respondentand the General Counsel. Dex admitted that the produc-tion line was stopped prior to the time that Dex attemptedto stop Venable, who was then heading back to his workarea. Dex also stated that at the time Walko first ap-proached him about the incident, Walko stated that he be-lieved Venable was passing some kind of paper around.Simmons testified that the automobile in which he was35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking at the time of the incident was a two-door El Do-rado or Coupe de Ville and that Walko approached themfrom the front of the car, not the rear. While the produc-tion line was stopped Venable and Andrews approachedhim with the paper which Walko then attempted to grab.About a half hour later Walko returned and asked Sim-mons if the paper was the petition. Simmons also testifiedthat Walko did not push Venable but may have bumpedhim in his effort to get the paper. Simmons impressed meas an honest and forthright witness who told the truth de-spite the fact that his testimony did not totally corroborateeither side. I find that Walko did not push Venable as hetestified. However, I credit the remainder of Venable's tes-timony since it is corroborated in all important aspects bythat of Simmons. I further find that Venable's suspensionwas motivated in substantial part by his activities in circu-lating the petition to recall Committeeman Woolum. It isclear from Walko's testimony and that of Simmons, thatWalko knew of the existence of the petition prior to theVenable incident and viewed its circulation as disruptiveand sought to suppress its circulation. The evidence showsthat Walko believed the paper containing informationabout the party was the petition. This conclusion is rein-forced by the fact that the disciplinary notice was not is-sued to Venable until March 24, the day after Andrews andSole received suspensions involving their picketing activi-ties at Cobo Hall, as discussed more fully below. Nor is thisconclusion shaken by the emphasis given on page 19 ofRespondent's brief to the assertion that the Charging Par-ties had a history of militancy and political, as well as la-bor, activism. I find that the Respondent violated Section8(aX)() of the Act as alleged in paragraph 8(a) of the com-plaint, and by attempting to grab what Supervisor Walkothought was the petition from employees Venable, An-drews, and Simmons as alleged in paragraph 8(b). I furtherfind that the Respondent violated Section 8(a)(1) and (3) ofthe Act by suspending Venable on March 24 because of hisunion and concerted activities.David Sole, a signer of the ill-fated first petition, becamean active sponsor of the second recall petition, when hebecame convinced that his fellow employees were dissatis-fied with Woolum's performance and desired to have himremoved. Thereafter he participated in efforts to obtainemployees' signatures on the petition. On March 23, duringthe afternoon wagon break period, Sole, accompanied byMartin Andrews, proceeded to the break wagon nearWalko's section for the purpose of obtaining the signaturesof employees in that area. As Sole pursued his efforts toobtain additional signatures, Repair Area SupervisorClaude E. Caffee rushed over and snatched the petitionfrom Sole's hands, whereupon Martin Andrews grabbed itfrom Chaffee, and returned it to Sole who stuffed it downthe front of his pants. Shortly thereafter both men weretaken to Labor Relations where they received disciplinaryreprimands and a I-week suspenison for absenteeism. Al-though Solo's disciplinary slip states that the penalty wasimposed for his unexcused absences on March 19 and 22,Andrews was disciplined only for his absence from workon March 19. Both men had turned in disability certificatesfrom their doctors stating the nature of their ailments, av-erring that they were "totally incapacitated," beginning onMarch 19, and authorizing their return to work on March23.David Sole returned to work, following his suspension,on March 31. On that day, before work, he assisted inhanding out copies of a publication entitled "The Fleet-wood Reporter," which he helped write, at the plant gate.The March 31 edition of this publication is essentially aleaflet which castigated management for its alleged effortsto interfere with the circulation of the petition to recallWoolum, and for management's treatment of Venable,Sole, and Andrews with respect to the Walko and Caffeeincidents. On April 19 General Foreman Dwight Henleyaccused Sole of sitting on the trunklid of an automobilewhile trimming the vinyl top, in violation of a recently in-stituted policy designed to prevent scratches. Sole insistedthat he was only leaning across the trunk, but Henley andKotan Area Supervisor Jim Dex insisted that he was sittingon it. Sole's foreman, Ron Abbas, was summoned, andSole again denied that he had been sitting on the lid. Al-though Sole pointed out that another employee nearby wasat that moment sitting on a trunklid without admonish-ment, Sole was taken to Labor Relations, issued anotherdisciplinary reprimand for "refusal to obey orders of super-vision," and suspended for 2 weeks.2The complaint alleges that in May Supervisor R. Kirkthreatened Andrews with discharge if he continued to ad-vise fellow employees concerning their rights to file griev-ances against the Respondent. According to Andrews'credited testimony, one day during the beginning of May,while working on the Kotan line, Andrews observed Fore-man Dave West yelling at an employee named Pat. An-drews went over and advised her that she should put in a"committee call" over the incident when Kirk approachedand said that he didn't like agitators. Andrews asked whathe was talking about. Kirk replied that Andrews knew"damn well" what he was talking about, and said that hecould throw him out any time he wanted to. Kirk admittedthat what irritated him was that Andrews kept advising PatFerris to call her committeeman, and that he responded "Idon't like instigators." He denied saying anything else.Since Kirk's testimony corroborates the major portion ofAndrews' version, 1 credit Andrews and find that Kirk didthreaten Andrews as alleged in the complaint. Thus, theRespondent violated Section 8(a)(1) of the Act.Andrews referred Kirk's threat to the area grievancecommittee. A day or two later Kirk came to Andrews andtold him to get a glue rag and follow him. Andrews askedfor some gloves, which employees use to handle glue, butKirk insisted that Andrews simply get a rag and come withhim. Kirk and Andrews walked toward the other end of theplant, as Committeeman Norm Woolum followed. Whenthey arrived, Kirk pointed to an automobile on which glue21 do not credit the testimony of Supervisor Dex who stated that he andHenley looked at the other jobs and saw no other employees sitting ontrunklids. Henley completely ignored the topic during his testimony. Abbas'testimony tends to corroborate Sole's. Abbas carefully avoided statingwhether or not he had actually seen other employees sitting on trunklids.who thereafter did not receive discipline. but he admitted that during theirinterview Sole insisted that other employees were doing so at that moment.Abbas' response was that Sole should just be concerned with himself, notwith other people, and that Abbas did not interfere if an employee workedfor another foreman. I credit Sole's testimony in this respect.36 GENERAL MOTORS CORPORATIONhad been sprayed on the left quarter. Kotan glue is used toattach the vinyl tops to the automobiles. Kirk accused An-drews of spraying the glue on that portion of the car. An-drews denied it. Woolum supported Andrews. The argu-ment ended with Kirk taking Andrews to Labor Relationswhere he received 30 days off for refusing Kirk's allegedorder to remove the glue. The penalty was imposed on aThursday; on Friday Andrews was notified that the matterhad been settled and that he was to report to work onMonday.Less than a week later, on June 8, Andrews receivedanother disciplinary notice suspending him for 2 weeks. Onthis occasion Kirk instructed Andrews to put a salvagedvinyl top on a car. Occasionally, when a different color topis desired by a customer, replacements will be made. Toreduce waste the top which is removed is reused, but ismore difficult to put on because of the residue of old glueand the wrinkles and stretches which ensue from the re-moval of the top. This particular top, which Kirk instruct-ed Andrews to apply, was crumpled into a ball, resulting inwrinkles and sealer smears. Andrews stated that he wouldrather not put it on because he feared he would be penal-ized with time off for poor workmanship. Kirk said not toworry about it and repeated his instructions for Andrewsto put it on. After the top had been applied and the car hadmoved down the line, Andrews was cited for poor work-manship, taken to Labor Relations, and suspended. At theoutset of the disciplinary interview he was cited for notpunching the opera light holes in the top, but this criticismwas dropped when it was discovered that holes were notsupposed to be punched on that particular model. Next,Andrews was criticized because the top had wrinkles andwas smeared with black sealer in the area of the rear win-dows, a condition which he argued was clearly attributableto its having been used before.Concerning the March 23 incident involving SupervisorClaude E. Caffee, David Sole, and Martin Andrews, Caffeeadmitted he knew Sole and Venable were circulating a peti-tion to recall Committeeman Woolum, and that he hadreported to General Foreman Paul Barlick that he had seenSole engaging in this activity at the break wagon duringwagon break. He testified that he knew the names of otheremployees involved in this activity and also reporteo them.He denied that he ever attempted to get the paper fromSole, but admitted having asked Sole to give him the paperat the coffee wagon. According to Caffee, as Sole started tohand him the paper, Roger Mason took it. Then, accordingto Caffee, he stated that they were passing a petitionaround and that they should go with him, but that the twomen ignored the instruction and proceeded back down theaisle. The following excerpt from Caffee's testimony per-suades me that the testimony of Sole and Andrews shouldbe credited, since it shows that Caffee's purpose was tointerfere with the employees' legitimate union and protect-ed concerted activities. This excerpt also contains the onlyevidence placed in this record concerning the Respondent'sno-solicitation and no-distribution rules.Q. I see. Why, is it against the rules to pass out apetition?A. It's not against the rules to pass out a piece ofpaper, no. But it is against the rules for certain thingsto be solicited. There is no soliciting in the plant.Q. And what are those things?A. There are several things being solicited andyou're not supposed to solicit anything as far as col-lecting money--Q. -But you didn't think this was collectingmoney, you thought it was a petition to get rid of aunion committeeman, didn't you?A. Right.Q. Is that against the rules?A. That is not against the rules to have a recall, no.Q. I see. Then why didn't you want-why did youtell him he couldn't do it?A. I didn't tell him he couldn't do it.Q. You said zome with me? If that [is] a petition,come with me?A. That's right.Q. Where did you want to take him?A. I wanted to take him and discuss what he waspassing out, what was he collecting.Q. Okay, but although-you knew what it was?A. Right.I find that the Respondent violated Section 8(a)() of theAct as alleged in paragraph 8(c) of the complaint.Later on March 23 Sole and Andrews were called to theLabor Relations offices where they each received I-weekdisciplinary suspensions for unexcused absences. It is sig-nificant that while Sole was disciplined for being absent onMarch 19 and 22, Andrews, who was also absent on bothdates, was disciplined only for being absent on March 19,the date on which he and Sole picketed a UAW meeting atthe Cobo Hall convention center in downtown Detroit.The Respondent contends that Sole and Andrews were sus-pended only because the Company was concerned withabsenteeism in the plant on that day, and Sole and An-drews were observed participating in the Cobo Hall dem-onstration at a time when, according to their doctors' certi-fications, they were totally incapacitated.3Sole admittedbeing at Cobo Hall for an hour or two on the morning ofMarch 19. Andrews testified that he went to Cobo Hall onFriday, March 19, for about an hour to hear what wasbeing said, and that he walked around the Ford auditoriumto where the picketing was being conducted, but deniedthat he participated in this activity. I find that Andrews'answers to questions concerning his Cobo Hall activitieswere somewhat vague and to the extent his testimony dif-fers from the description of his Cobo Hall activities givenby the Respondent's supervisors, I credit their testimonyinstead of his. However, the record shows that althoughSole and Andrews did not follow the applicable contractu-al procedures for obtaining time off for union activity, and,instead misused medical leave for this purpose, the Re-spondent seized on their abuse of the medical leave proce-dures in order to retaliate against them because of theirdissident activities. This finding is substantiated, not onlyby the timing of the discipline and its placement in the'Neither employee had applied for an) type of leave covered b) theprovisions specified in the collective-bargaining agreement.37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsequence of events comprising a pattern of discriminationagainst these employees, but also to a great extent by thetestimony of Respondent's supervisors.At the time of the Cobo Hall incident Ronald Tyree wasKotan area supervisor. He had been Sole's supervisor atone time, but at the time of the Cobo Hall activity Sole'simmediate supervisor was Ronald Abbas. Andrews' super-visor at the time of the Cobo Hall incident was Jack Mc-Neely. Albert G. Walko supervised neither of the two em-ployees at the time. His only logical relationship with theevents described hereafter was his familiarity with the dis-sident employees' activities which occurred in his workarea, and his ability to identify employees at Cobo Hall ashaving participated in those activities. John Grogan was alabor relations representative for the Respondent at thetime, and Dwight Henley was general foreman.According to John Grogan, on March 19 Hardware De-partment Superintendent Carl Kevwitch "suggested" thatGrogan, Walko, and Tyree drive to downtown Detroit toCobo Hall "to see if he recognized any of our employees."Grogan admitted that they knew that there was to be ademonstration and that they probably discussed in ad-vance the employees they thought they might see there.Tyree testified that Kevwitch said, ". .he thought thatMr. Sole and some of them might be down there. He wantus to go and see if they were down there." Although in histestimony Grogan implied that the reason for the proposedsurveillance was a high rate of absenteeism that day, Tyreetestified that Kevwitch gave no reason for the proposedobservation. The "suggestion" was accepted, and after thethree supervisors "volunteered", they drove to Cobo Hallwhere they identified Andrews and Sole, marching in apicket line in front of the hall, carrying a large banner.After they returned to the plant, they were sent to CoboHall a second time. In Tyree's words, ". ..to make sure itwas the right people and everything-we were seeing."The record shows very clearly that the inordinateamount of time spent by the Respondent's supervisors inobserving the activities outside Cobo Hall was not directedtoward learning the identities of all employees improperlyabsent that day, but was carried out for the purpose ofidentifying members of the dissident union group. Thus, intestifying, the Respondent's supervisors could not rtmem-ber the names of any employees present outside Cobo Hallwho were not members of this group. Further, GeneralForeman Dwight Henley testified that he couldn't recallany problem of absenteeism on Friday, March 19, orwhether he talked with Abbas or any of his supervisorsabout absenteeism during the period March 19 throughMarch 23. It is also established from the testimony of Ab-bas and McNeely that Henley reported to them on March19 that Andrews and Sole had been picketing at CoboHall. The Respondent's supervisors could not have beenchecking the validity of Sole's and Andrews' doctors' cer-tificates since they were not presented to their supervisorsuntil the morning of March 23. 1 therefore find and con-clude that when the Respondent's action in suspendingAndrews and Sole is considered against the background ofits prior efforts to interfere with the soliciting of signaturesfor the recall petition circulated by the dissident group, it isestablished that the Respondent seized upon the two em-ployees' departure from the contractual leave proceduresas a pretext to retaliate against them for their union andconcerted activities. Although the Respondent raises theissue in its brief, there can be no serious question, underthe circumstances presented here, that the dissident em-ployees were engaged in both union and protected concert-ed activities, and I so find. I therefore find that the Re-spondent violated Section 8(a)(l) and (3) of the Act bysuspending Sole and Andrews for I week on March 23 asalleged in paragraph 8(d) of the complaint.Finally I find that the Respondent further violated Sec-tion 8(a)(I) and (3) by suspending Sole and Andrews onApril 9 and June 8, respectively. I credit their testimonyconcerning these events since the testimony of the Respon-dent's supervisors involved tends to corroborate ratherthan refute their versions. For example, Sole's testimonythat he attempted to direct Abbas' attention to the fact thatother employees were sitting on trunklids without interfer-ence, while he was being disciplined for the same activity,is corroborated by Abbas' admission that Sole in factraised this point during their interview. Moreover, Abbas'admitted response to the effect that Sole should only beconcerned with himself right then and not what other fore-men do with respect to their employees, is not only ludi-crous under the circumstances but, in addition, evincesclearly that the real reason Sole received the April 9 sus-pension lay elsewhere. The Board has often held that theexposition of a clearly spurious reason for imposed disci-pline may in appropriate circumstances be strong evidenceof a discriminatory motive. I find this principle applicablehere, and find that when the Respondent's action is consid-ered in the light of the entire record, the Respondent vio-lated Section 8(a)(l) and (3) of the Act in suspending Soleon April 9.Andrews' June 8 suspension for making scrap unneces-sarily and careless workmanship involved Supervisor Ron-ald L. Kirk. It followed soon after Andrews' confrontationwith Kirk over the Pat Ferris incident in which, after An-drews encouraged Ferris to grieve to her committeeman,Kirk responded that he did not like agitators (or in hiswords "instigators") and said that he could throw Andrewsout any time he so desired. When this incident is consid-ered in conjunction with the events leading to Andrews'suspension, it is clear that through Kirk's involvement inthat suspension, he was simply carrying out his threat.Thus, despite Andrews' protestation to Kirk that the pro-posed installation of the used vinyl top, considering itspoor condition, would only lead to a citation for poorworkmanship, Kirk insisted that Andrews install it. Clearlythe outcome was a foregone conclusion, as Andrews antici-pated. Finally, Kirk's efforts, in his testimony, to convertthe incident into an outright refusal on the part of Andrewsto clean the glue from the installed top, is plainly a fabrica-tion as indicated by Andrews in his testimony. It is incon-ceivable that if Andrews had in fact refused Kirk's directorder to perform legitimate work, the Company wouldthen have omitted utilizing Andrews' action as one of thewritten bases for its June 8 disciplinary action. It is there-fore clear that the real reason that Andrews was suspendedon June 8 was his protected union and concerted activities,and I so find. I find that the Respondent violated Section38 GENERAL MOTORS CORPORATION8(aXI) and (3) of the Act as alleged in paragraph 8(h) ofthe complaint, and that it violated Section 8(a)(l) of theAct as alleged in paragraph 8(g).CONCLUSIONS OF LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By suspending David Sole on March 23 and April 9,Bruce Venable on March 24, and Martin Andrews on April9 and June 8, the Respondent violated Section 8(a)(l) and(3) of the Act.4. By instructing employees not to solicit signatures on apetition to recall their Union's coommitteeman, by at-tempting to physically confiscate these petitions, and bythreatening employees with discharge for advising fellowemployees concerning their right to grieve to their commit-teeman, the Respondent violated Section 8(a)( ) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. The Respondent did not violate the Act in any re-spect other than those specifically found.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it unnecessary to orderthat the Respondent cease and desist therefrom, and that ittake certain affirmative action designed to effectuate thepolicies of the Act.The Respondent having discriminatorily suspendedBruce Venable, David Sole, and Martin Andrews, as foundabove, I find it necessary to order that the Respondentreimburse them their backpay for the periods of their sus-pensions, backpay to be computed with interest as pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977).'Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Sectioa 10(c)of the Act, I hereby issue the following recommended:ORDERThe Respondent, General Motors Corporation, Detroit,Michigan, its officers, agents, successors, and assigns,shall:i. Cease and desist from:4See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).5In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(a) Suspending or otherwise discriminating against em-ployees with regard to the hire and tenure of their employ-ment or any other term or condition of employment forengaging in union activity or concerted activity for theirmutual aid or protection, or in any other manner interfer-ing with, restraining, or coercing employees in the exerciseof their rights guaranteed in Section 7 of the Act.(b) Instructing employees to stop soliciting signatures.during nonworking time, on petitions to recall union areacommitteemen.(c) Attempting to physically confiscate employee peti-tions to recall union area committeemen.(d) Threatening employees with discharge for advisingfellow employees of their right to consult their union areacommitteemen concerning filing grievances against theCompany.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Reimburse Bruce Venable, David Sole, and MartinAndrews for the pay they lost during their periods of sus-pension, as set forth in this Decision, and make them wholefor any loss of earnings in the manner set forth herein in"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and all other records necessary to ana-lyze the amount of backpay due under the terms of thisOrder.(c) Rescind the notices of disciplinary suspension issuedto Bruce Venable, David Sole, and Martin Andrews for theperiods set forth in this Decision, and expunge any refer-ence to these suspensions from their personnel files.(d) Post at its Fisher Body Division, Fleetwood Plant,located in Detroit, Michigan, copies of the attached noticemarked "Appendix." 6 Copies of said notice, on forms pro-vided by the Regional Director for Region 7, after beingduly signed by an authorized representative of Respon-dent, shall be posted by it immediately upon receiptthereof, and be maintained for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other ma-terial.(e) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint is dismissed inall respects other than those specifically found.'In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."39